Case 2:19-cv-00398 Document 2 Filed 05/22/19 Page 1 of 8 PageID #: 3




                                                     2:19-cv-00398
Case 2:19-cv-00398 Document 2 Filed 05/22/19 Page 2 of 8 PageID #: 4
Case 2:19-cv-00398 Document 2 Filed 05/22/19 Page 3 of 8 PageID #: 5
Case 2:19-cv-00398 Document 2 Filed 05/22/19 Page 4 of 8 PageID #: 6
Case 2:19-cv-00398 Document 2 Filed 05/22/19 Page 5 of 8 PageID #: 7
Case 2:19-cv-00398 Document 2 Filed 05/22/19 Page 6 of 8 PageID #: 8
Case 2:19-cv-00398 Document 2 Filed 05/22/19 Page 7 of 8 PageID #: 9
Case 2:19-cv-00398 Document 2 Filed 05/22/19 Page 8 of 8 PageID #: 10
